       Case 2:20-cr-00037-TOR     ECF No. 76   filed 05/15/20   PageID.163 Page 1 of 5
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON



 1                                                                    May 15, 2020
                                                                           SEAN F. MCAVOY, CLERK
 2
 3
 4
 5                         UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8   UNITED STATES OF AMERICA,                      No. 2:20-CR-00037-TOR-3

 9                       Plaintiff,                  ORDER FOLLOWING
10                                                   DETENTION REVIEW HEARING
                         v.
11
12   DANIEL MIRAMONTES                              MOTION GRANTED
                                                      (ECF No. 60)
13
                         Defendant.
14
15         At Defendant’s May 14, 2020, detention review hearing, Defendant
16   appeared out of custody telephonically from the inpatient treatment facility.
17   Attorney Gordon Stoa represented the Defendant and appeared by video from a
18   different location. Assistant U.S. Attorney Patrick Cashman represented the
19   United States and appeared by video from a separate location. United States
20   Probation Officer Shawn Kennicutt was present telephonically. At the time of the
21   hearing, Defendant consented to proceeding telephonically and by video
22   teleconference.
23         The Court has reviewed Defendant’s motion to reconsider, ECF No. 60, the
24   Pretrial Services Report, ECF No. 19, the Supplemental Pretrial Services Report,
25   ECF No. 38, the Second Supplemental Pretrial Services Report, ECF No. 42, and
26   the argument of counsel.
27         The Court finds that Defendant has met the required threshold and that there
28   are conditions or combination of conditions that would reasonably assure this



     ORDER - 1
       Case 2:20-cr-00037-TOR     ECF No. 76    filed 05/15/20   PageID.164 Page 2 of 5




 1   Defendant's presence at trial and the safety of the community pending further
 2   proceedings.
 3         Accordingly, IT IS ORDERED Defendant’s Motion, ECF No. 60, is
 4   GRANTED. Release of the Defendant is subject to the following:
 5
     (1)   Defendant shall not commit any offense in violation of federal, state or local
 6         law. Defendant shall advise the supervising Pretrial Services Officer and
 7         defense counsel within one business day of any charge, arrest, or contact with
           law enforcement. Defendant shall not work for the United States government
 8         or any federal or state law enforcement agency, unless Defendant first notifies
 9         the supervising Pretrial Services Officer in the captioned matter.
10
     (2)   Defendant shall immediately advise the court, defense counsel and the U.S.
11         Attorney in writing before any change in address and telephone number.
12
     (3)   Defendant shall appear at all proceedings as required and shall surrender for
13         service of any sentence imposed as directed.
14
     (4)   Defendant shall sign and complete A.O. Form 199C before being released
15         and shall reside at the address furnished.
16
     (5)   Defendant shall not possess a firearm, destructive device or other dangerous
17
           weapon.
18
19   (6)   Defendant shall report to the United States Probation Office before or
           immediately after release and shall report as often as they direct, at such times
20         and in such manner as they direct.
21
     (7)   Defendant shall contact defense counsel at least once a week.
22
23   (8)   Defendant is further advised, pursuant to 18 U.S.C. § 922(n), it is unlawful
           for any person who is under indictment for a crime punishable by
24
           imprisonment for a term exceeding one year, to possess, ship or transport in
25         interstate or foreign commerce any firearm or ammunition or receive any
26         firearm or ammunition which has been shipped or transported in interstate or
           foreign commerce.
27
28



     ORDER - 2
       Case 2:20-cr-00037-TOR     ECF No. 76   filed 05/15/20   PageID.165 Page 3 of 5




 1   (9)   Defendant shall refrain from the use or unlawful possession of a narcotic drug
           or other controlled substances defined in 21 U.S.C. § 802, unless prescribed
 2         by a licensed medical practitioner in conformance with Federal law.
 3         Defendant may not use or possess marijuana, regardless of whether Defendant
           has been authorized medical marijuana under state law.
 4
 5   (10) Defendant shall surrender any passport and enhanced driver’s license to
          Pretrial Services and shall not apply for replacements.
 6
 7                    ADDITIONAL CONDITIONS OF RELEASE
 8
     (14) Defendant shall remain in the Eastern District of Washington while the case
 9        is pending. By timely motion clearly stating whether opposing counsel and
10        Pretrial Services object to the request, Defendant may be permitted to travel
          outside this geographical area.
11
12   (15) Avoid all contact, direct or indirect, with any codefendants or persons who
          Defendant would reasonably know are or may become a victim or potential
13
          witness in the subject investigation or prosecution. Pretrial Services may but
14        is not required to exempt specific named individuals from this prohibition,
15        including but not limited to immediate family members or co-workers.

16            SUBSTANCE ABUSE EVALUATION AND TREATMENT
17
           If Defendant is required to submit to a substance abuse evaluation, inpatient
18   or outpatient treatment, the following shall apply:
19
           Defendant shall complete treatment indicated by an evaluation or
20
     recommended by Pretrial Services and shall comply with all rules of a treatment
21   program. Defendant shall be responsible for the cost of testing, evaluation and
22   treatment, unless the United States Probation Office should determine otherwise.
     The United States Probation Office shall also determine the time and place of testing
23   and evaluation and the scope of treatment.
24
            Prior to commencing any evaluation or treatment program, Defendant shall
25   provide waivers of confidentiality permitting the United States Probation Office and
26   the treatment provider to exchange without qualification, in any form and at any
     time, any and all information or records related to Defendant’s conditions of release
27
     and supervision, and evaluation, treatment and performance in the program. It shall
28   be the responsibility of defense counsel to provide such waivers.



     ORDER - 3
       Case 2:20-cr-00037-TOR     ECF No. 76   filed 05/15/20   PageID.166 Page 4 of 5




 1
           Following any evaluation or treatment ordered here, Defendant shall complete
 2   any recommended aftercare program.
 3
           If Defendant terminates any treatment program before it is completed,
 4   the treatment provider and Defendant shall immediately notify the U.S.
 5   Probation Officer.
 6
           PROVIDED that Defendant’s treatment and release from custody is on the
 7   express condition that treatment not hinder or delay the adjudication of this case,
 8   and that Defendant appear in person when required regardless of treatment status,
     and maintain adequate contact with defense counsel.
 9
10   (26) Outpatient Treatment: Defendant shall participate in an outpatient
          substance abuse treatment program as approved by Pretrial Services, and any
11        recommended follow-up treatment.
12
     (27) Prohibited Substance Testing: If random urinalysis testing is not done
13
          through a treatment program, random urinalysis testing shall be
14        conducted through Pretrial Services, and shall not exceed six (6) times
15        per month. Defendant shall submit to any method of testing required by the
          Pretrial Service Office for determining whether the Defendant is using a
16        prohibited substance. Such methods may be used with random frequency and
17        include urine testing, the wearing of a sweat patch, a remote alcohol testing
          system, and/or any form of prohibited substance screening or testing.
18        Defendant shall refrain from obstructing or attempting to obstruct or tamper,
19        in any fashion, with the efficiency and accuracy of prohibited substance
          testing.
20
21          HOME CONFINEMENT/ELECTRONIC/GPS MONITORING
22
     (28) Defendant shall participate in one or more of the following home confinement
23        program(s):
24
           Electronic Monitoring: The Defendant shall participate in a program of
25         electronically monitored home confinement. The Defendant shall wear, at all
26         times, an electronic monitoring device under the supervision of U.S.
           Probation. In the event the Defendant does not respond to electronic
27
           monitoring or cannot be found, the U.S. Probation Office shall forthwith
28         notify the United States Marshals’ Service, who shall immediately find, arrest



     ORDER - 4
      Case 2:20-cr-00037-TOR   ECF No. 76   filed 05/15/20   PageID.167 Page 5 of 5




 1       and detain the Defendant. The Defendant shall pay all or part of the cost of
         the program based upon ability to pay as determined by the U.S. Probation
 2       Office.
 3
         GPS Monitoring: The Defendant shall participate in a program of GPS
 4       confinement. The Defendant shall wear, at all times, a GPS device under the
 5       supervision of U.S. Probation. In the event the Defendant does not respond
         to GPS monitoring or cannot be found, the U.S. Probation Office shall
 6
         forthwith notify the United States Marshals’ Service, who shall immediately
 7       find, arrest and detain the Defendant. The Defendant shall pay all or part of
 8       the cost of the program based upon ability to pay as determined by the U.S.
         Probation Office.
 9
10       Curfew: Defendant shall be restricted to his residence every day from 7:00
         p.m. to 7:00 a.m.
11
12       Defendant is to contact Pretrial Services immediately upon release from
         inpatient treatment to make arrangements for electronic monitoring hookup.
13
14       IT IS SO ORDERED.
15               DATED May 15, 2020.
16
17                             _____________________________________
                                         JOHN T. RODGERS
18                              UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28



     ORDER - 5
